Wasservogel, J.
Subdivision 2 (formerly subdivision 1) of section 18 of the General Associations Law (Art. 4) requires every association doing business within this State to file with the Secretary of State a certificate designating him as an agent upon whom process in any action or proceeding against the association may be served within the State and to set forth an address to which the Secretary of State shall mail a copy of any such process. Subdivision 4 (formerly subdivision 3) of this section provides: “ In case any association doing business within this State shall fail to file the certificate of designation prescribed by this section, such association *278shall not maintain any action in this State upon any contract made by it in this State prior to the filing of such certificate.”
It is conceded that the certificate required by the statute had not been filed at the time of the commencement of this action but was filed subsequent to its commencement. Such filing did not meet the requirement of the statute. On the facts presented the statute applies even though the contract was executed in 1932. Motion to dismiss granted. Settle order.